EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis Baxter on 30 June 2022.
The application has been amended as follows: 
IN THE CLAIMS	The following amended versions of the subject claims replace the prior version of those claims in the application:

1.  (Currently amended)  A hydraulic unit, comprising:
	an assembly that includes a hydrostatic positive displacement pump and an electric motor having a motor shaft, the positive displacement pump including a pump shaft fixedly connected to the motor shaft such that the pump shaft is in rotation by the electric motor; and
	an inert mass on which the assembly is rigidly mounted, 
wherein the positive displacement pump is rigidly mounted on the inert mass and the electric motor is supported by the positive displacement pump, and
wherein the inert mass is formed as a solid body of polymer concrete.

3.  (Currently amended)  The hydraulic unit according to claim 1, wherein the positive displacement pump has a pump housing with (i) a first front side on which the pump shaft is accessible and configured to couple with [[a]] the motor shaft of the electric motor and (ii) a second front side, which is opposite the first front side, on which the pump housing is rigidly connected to the inert mass.

10.  (Canceled)  

11.  (Currently amended)  The hydraulic unit according to claim [[10]] 1, wherein the pump shaft and the motor shaft of the electric motor are fitted into one another.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not teach or fairly suggest a hydraulic unit comprising an assembly with a hydrostatic positive displacement pump and an electric motor with each limitation recited in claim 1 specifically wherein the pump and motor shafts are fixedly connected such that the pump shaft is driven in rotation, and wherein the positive displacement pump is rigidly mounted on an inert mass formed as a solid body of polymer concrete, the electric motor supported by the positive displacement pump.  
	Chen (U. S. Patent Application Publication No. 2021/0164454) is considered the closest art of record.  However, Chen fails to teach or suggest the aforesaid hydraulic unit having a pump and motor shaft arranged in the manner claimed.  Chen is drawn to a power head for driving a specific type of reciprocating water pump.  Modification of Chen with the pump and motor shaft configured for rotation would change its principle of operation, rendering it inoperable. 
	Applicant’s remarks from pages 6-8 of the response filed 7 June 2022 traversing the prior art rejections over Nan, Dantlgraber and Stocker are hereby incorporated into this reasons for allowance.  Applicant specifically argues interpretation of the term “rigid”  as being not met by Nan because Nan uses a shock absorber and thus does not contemplate a rigid mounting.  The instant invention avoids the use of shock absorbers, dampers, and/or elastic layers to achieve a simple low cost, low noise assembly that reduces vibration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746